In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0801V
                                     Filed: February 5, 2016
                                           Unpublished

****************************
JENNIFER CIRILLO,                     *
                                      *
                   Petitioner,        *      Damages Decision Based on Proffer;
                                      *      Influenza (“flu”) Vaccine; Shoulder Injury
                                      *      Related to Vaccine Administration;
SECRETARY OF HEALTH                   *      (“SIRVA”) Special Processing Unit
AND HUMAN SERVICES,                   *      (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Diana Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Gordon Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On July 28, 2015, Jennifer Cirillo (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that she received a trivalent
influenza (“flu”) vaccine on October 2, 2014, and thereafter suffered a shoulder injury
related to vaccine administration (“SIRVA”). The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

        On November 9, 2015, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for SIRVA. On February 4, 2016, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$95,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $95,000.00 in the form of a check payable to
petitioner, Jennifer Cirillo. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JENNIFER CIRILLO,                    )
                                     )
            Petitioner,              )  No. 15-801V
                                     )  Chief Special Master Dorsey
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$95,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $95,000.00 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                          RUPA BHATTACHARYYA
                          Director
                          Torts Branch, Civil Division

                          VINCENT J. MATANOSKI
                          Deputy Director
                          Torts Branch, Civil Division

                          LINDA S. RENZI
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          /s/ Gordon Shemin
                          GORDON SHEMIN
                          Trial Attorney
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          (202) 616-4208

Dated: February 4, 2016